Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 51-91 are pending. Claims 51 and 73 are amended.
The examiner notes that the present application is a CIP of issued application 12/262,477 for which a terminal disclaimer was submitted and approved in response to a double-patenting rejection. The remaining rejection in this application is a 112 written description rejection. 

Response to Arguments
	Applicant’s arguments regarding the 112 rejection have been considered but are not persuasive.
	Applicant points to several portions of the specification for support of the amended claims however, the claims recite “the requested value being in a format converted from a first communications protocol to a second communications protocol.” The examiner does not dispute that the specification discloses the conversion of messages from one protocol to another but that is not the basis of the rejection. The claims recite the conversion of a values’ format which is not the same as a message. The examiner reads the claim limitation as converting the format of a value form communications protocol to another which is not supported by the specification.
	In the as-filed specification the word convert, and the like, appears 22 times. At 0023, the bid value is converted to an equivalent bid value but there is no mention of a communications protocol. 0030 and 0230 are similar. 0107 speaks of the conversion of messages but no value is mentioned. 0124 discloses the conversion of future obligations into liquid assets. 0220 supports converting bids from various formats into a single format but again mentions no communications protocols. Finally, 0233 discloses converting bids from an ineligible to an eligible bid to an eligible bid.
	Therefore, upon review, the examiner finds that the specification does not support the amended limitations of the claims.

	Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 51-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
	The claims recite:
	the requested value being in a format converted from a first communications protocol to a second communications protocol;
	The specification has been reviewed by performing a search of the terms convert and protocol and the like. The term convert, and the like, appears twenty two times in the specification but without reference to the claimed limitation. The term protocol appears six times in the specification but also without reference to the claimed limitation.















Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694